Citation Nr: 0903407	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from April 1945 until July 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board first considered this appeal in May 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal initially included a claim for entitlement to 
service connection for hearing loss.  During the pendency of 
the appeal, the RO granted service connection for hearing 
loss in a July 2008 rating decision.  Because the veteran has 
not filed a notice of disagreement pertaining to this rating 
determination, it is not before the Board for appellate 
review. See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995)(Pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).


FINDINGS OF FACT

1.  The evidence does not demonstrate the veteran has a 
currently diagnosed disability of tinnitus. 

2.  The evidence of record does not show tinnitus is related 
to the veteran's active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in September 2005, May 2006 and May 
2008 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
reports of a VA examination.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in October 2005, the veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the veteran seeks service 
connection for tinnitus.  Specifically, the veteran contends 
that he has tinnitus as a result of exposure to noise from 
his service in the boiler room of a Navy tugboat.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As an initial matter, the June 2008 examiner indicated that 
tinnitus was not reported by the veteran during the 
examination and was presumably not currently present.  
Although the June 2008 VA examiner referred to tinnitus being 
mentioned in other documents in the claims file, the Board 
has found no medical evidence of record documenting 
complaints or treatment for tinnitus or providing a formal 
diagnosis of the condition.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board notes, however, that the veteran is competent to 
describe symptoms he experiences, including ringing of the 
ears. Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the veteran has 
a current disability, and the remaining question is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, fail to reflect complaints, 
treatment or diagnoses of tinnitus.  In fact, the July 1946 
examination performed in connection with the veteran's 
separation from service noted hearing within normal limits 
and noted no disease or defect of the ears.   

The veteran, however, does not contend he treated for the 
condition during service but rather indicates the tinnitus 
was caused by his exposure to noise during service.  In the 
present case, the veteran has not specifically alleged he 
served in combat, nor is there any evidence of such service. 
38 U.S.C.A. § 1154(b).  Although the veteran does not have 
evidence documenting service in combat, the veteran is 
competent to describe noises he heard during service. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the veteran's military 
occupational specialty was that of a fireman.  Therefore, 
giving the veteran the benefit of the doubt, the account of 
acoustic trauma will be accepted as the inservice incurrence.

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  None of the medical 
evidence of record relates any complaints of ringing of the 
ears to the veteran's service.  In fact, the medical evidence 
is wholly devoid of any evidence of tinnitus.

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  
Although the veteran is competent to describe symptoms such 
as a ringing of the ears under Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the veteran's report of a continuous 
tinnitus is not credible.  As noted above, the evidence 
simply fails to reflect complaints or treatment for tinnitus, 
even over 60 years after the veteran's separation from 
service.  Furthermore, the veteran's first application for 
the condition was in September 2005, nearly 59 years after 
his separation from service.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  In other words, the decades that elapsed 
between the time of service and the veteran's first complaint 
of the disability fail to show a continuity of symptomatology 
upon which to support a grant of service connection.

The Board also considered whether service connection was 
warranted on a theory of secondary service connection.  In 
this regard, the law provides that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or 
injury." 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

In this regard, the veteran is in receipt of service 
connection for hearing loss.  However, as noted above, there 
is no competent medical evidence diagnosing tinnitus.  
Furthermore, even assuming a diagnosis of tinnitus, there is 
no competent medical evidence of a nexus between the service-
connected hearing loss and any current tinnitus.

Given the evidence against the claim, to find that the 
veteran has tinnitus that is related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Accordingly, service connection for 
tinnitus is not established, in the absence of competent 
medical evidence demonstrating a relationship between a 
current disorder and service.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that he has tinnitus that is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis and etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


